 KIT MANUFACTURING COMPANY597KITMANUFACTURING COMPANYandWOODWORKERSLOCAL UNION NO. 530, UNITED BROTHERHOOD OF CAR-PENTERS & JOINERS OF AMERICA, A. F. OF L. CasesNos. 21-CA-1490 and 21-CA-1502. June 17, 1953DECISION AND ORDEROn March 24, 1953, Trial Examiner MartinS.Bennett issuedhis Intermediate Report in the above -entitled proceeding findingthat the Respondent had engaged in and was engaging in certainunfair labor practices in violation of Section8 (a) (1), (2), and (3)of the Labor Management Relations Act, as amended, and recom-mending that the Respondent cease and desist therefrom andtake certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto. The Trial Examiner alsofound that the Respondent had not engaged in certain unfairlabor practices in violation of Section 8 (a) (3) of the Act andconsequently recommended dismissal of the allegation of theamended complaint alleging the discriminatory discharge ofPaul Killian. Thereafter the Respondent filed exceptions to theIntermediate Report.Pursuant to the provisions of Section 3 (b) of the NationalLabor Relations Act, the Board has delegated its powers inconnectionwith this proceeding to a three-member panel[Members Houston, Murdock, and Styles] .The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommit. ed. The rulings are hereby affirmed. We consider thattheTrial Examiner's adjournment at an early hour on thesecond and third days of the 4-day hearing allowed reasonabletime for preparation of the Respondent's defense to the amend-ments to the complaint concerning the 8(a) (3) allegation asto Killian and the 8 (a) (2) allegation. The Board has consideredthe Intermediate Report, the exceptions, and the entire recordin this case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner concerning the 8 (a)(3) and 8 (a) (1) violations, with the additions and modificationsappearing below. We do not adopt the 8 (a) (2) and its attendant8 (a) (1) finding,conclusions,and recommendations.1.As to the finding that the Respondent violated Section 8(a) (3) and 8 (a) (1) of the Act when it discharged Van Dyke onthe pretext of his poor attendance, we agree with the con-clusion of the Trial Examiner. We adopt this finding becausethe General Counsel--upon whom the burden of proof in thisinstancefalls--has substantiated the allegation of the com-plaint by a preponderance of probative evidence.2.Concerning the Trial Examiner's 8 (a) (2) and 8 (a) (1)finding,we note that the General Counsel in amending thecomplaint in this regard at the hearing--after evidence con-cerning the $450 payment to Williams had been received--specifically limited the amendment to "support to the so-called First Independent Union by the payment of the sum of105 NLRB No. 85 598DECISIONS OF NATIONAL LABOR RELATIONS BOARD$450" to Williams "in violation of Section 8 (a) (1) and 8 (a)(2) of the Act." Later in the hearing the Trial Examiner ob-served that there was no allegation that the "new Independentwas anillegally assisted union." The record shows that thefirst Independent had, in effect, been disestablished in Feb-ruary 1952 pursuant to withdrawal of charges and a settle-ment agreement. That its existence continued despite thosedevelopments is not established; hence the payment of expensemoney in connection with it to Williams, at his belated request,does not constitute support to the first organization in ourestimation. Nor do we think that the Respondent, in paying theseexpensesof the first Independent on the unexpressed hope thatthemoney be channeledto a newindependent, thereby con-tributed support to a labor organization within the meaning ofSection 8 (a) (2) of the Act--assuming that the complaint inthis proceeding had been amended to allege such support.We consider the Respondent's admission that it hoped for suchchanneling of the funds, without more, too conjectural to sup-port such an allegation had it been made and litigated.CONCLUSIONS OF LAWFor the TrialExaminer'sconclusion of law No. 3 we sub-stitute the following:3.Respondent has not, by the payment of $450 to employeeWilliams in payment ofexpensesincurred in connection with thelabor organizationdisestablished somemonths before saidpayment, contributed support to a labor organization within themeaning ofSection 8 (a) (2) of the Act.ORDERUpon the basis of the entire record in this case, and pur-suant to Section 10 (c) of the National Labor Relations Act,as amended,the National Labor Relations Board hereby ordersthatRespondent Kit Manufacturing Company, Long Beach,California, its officers, agents, successors, and assigns shall:1.Cease and desist from:(a) Discouragingmembership in Woodworkers Local UnionNo. 530, United Brotherhood of Carpenters & Joiners ofAmerica, A. F. of L., or in any other labor organization ofitsemployees, by discharging employees or discriminating inany manner with respect to hire, tenure, or any term or con-dition of employment, except to the extent permittedby Section8 (a) (3) of the Act.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization, to form labor organizations, to join or assistthe above-named or any other labor organization, to bargaincollectively through representatives of their own choosing, andto engagein concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain KIT MANUFACTURING COMPANY599from any or all of such activities, except to the extent that suchrightmay be affected by an agreement requiring membershipina labor organization,as authorized in Section 8 (a) (3)of the Act.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a) Offer to Robert Williams and Reynold Van Dyke im-mediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority or otherrights and privileges, and make them whole for any loss ofpay suffered, in themannerset forth in "The Remedy"section of the Intermediate Report.(b)Upon request,make available to the Board and itsagents for examination and reproduction all payroll records,timecards,personnel records and reports,and all otherrecords necessary to analyze and compute back pay and otherreinstatement rights required by the Order herein.(c) Post at its Long Beach, California, plant copies of thenotice attached hereto and marked "Appendix A."' Copiesof said notice, to be furnished by the Regional Director for theTwenty-first Region, shall, after being duly signed by Re-spondent, be posted by it immediately upon receipt thereofand maintained by it for a period of sixty (60) consecutive daysthereafter in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(d) Notify the Regional Director for the Twenty-first Region(San Francisco, California) in writing within ten (10) daysfrom the date of this Order whatsteps the Respondent hastaken to comply therewith.IT IS FURTHER ORDERED that the complaint,insofar asitalleges that the Respondent discriminatorily dischargedPaul Killian in violation of Section 8 (a) (3) of the Act, andinsofar as it alleges that the Respondent violated Section 8 (a)(2) of the Act, be, and it herebyis, dismissed.'In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of theNational Labor Relations Act, we hereby notify our employeesthat:WE WILL NOT discourage membership in WoodworkersLocal Union No. 530, United Brotherhood of Carpenters &291555 0 - 54 - 39 600DECISIONSOF NATIONAL LABOR RELATIONS BOARDJoiners of America, A. F. of L., or in any other labororganization of our employees,by discriminating in anymanner in regard to hire, tenure,or any other term orcondition of employment,except to the extent permittedby Section 8 (a) (3) of the Act.WE WILL offer to the employees named below immediateand full reinstatement to their former or substantiallyequivalent positions,without prejudice to any seniority orother rights and privileges,and make them whole for anyloss of pay suffered as a result of the discriminationagainst them.Theirnames are:Robert WilliamsReynold Van DykeWE WILL NOTinany other manner interfere with,restrain, or coerce our employees in the exercise of theright to self-organization,to form labor organizations, tojoin or assist the above-named or any other labor organi-zation, to bargain collectively through representatives oftheir own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or othermutual aid or protection,or to refrainfrom Zny or allsuch activities,except to the extentthat such right maybe affected by an agreement requiring membership in alabor organization as a condition of employment in con-formity withSection 8 (a) (3) ofthe Act.All our employeesare free to become or remain, or re-frain from becoming orremaining,members ofany labororganization,except tothe extent above stated.KIT MANUFACTURING COMPANY,Employer.Dated ................By ....................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof,and must not be altered, defaced, or covered by anyother material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThis proceeding,brought under Section 10(b) of the National Labor Relations Act, 61 Stat.136, herein called the Act, is based upon charges duly filed by Woodworkers Local Union No.530, United Brotherhood of Carpenters & Joiners of America,A. F. of L.,herein called theA.F. ofL., against Kit Manufacturing Company, herein called Respondent.Pursuant to saidcharges, the General Counsel of the National Labor Relations Board issued a complaint onJanuary 8, followed by a consolidated and amended complaint on January 13, 1953, againstRespondent,alleging that it had engaged in unfair labor practices within the meaning of KIT MANUFACTURING COMPANY601Section 8(a) (1) and(3) of the Act Copies of the charges, the complaint, the consolidatedand amended complaint,and notice of hearing thereon wereduly servedupon RespondentSpecifically,the complaintalleged that Respondent had discharged Robert Williams on orabout August8,1952, and Reynold Van Dyke on or about August 18, 1952, and had thereafterdeniedthemreinstatement,because of their concerted activities and becausethey had joinedorassistedtheA.F. of L. During the hearing,the undersigned granted amotion by the GeneralCounsel,over Respondent's objection,to amend the complaintby addingallegationsthat (1)employee PaulKillian hadbeen discriminatorily discharged on orabout October 7, 1952,because of his union and concerted activities,and (2)Respondenthad between May 27 and June5, 1952, illegallyassisted and contributed support to an independentlabororganization, allwithin themeaning of Section 8(a) (1), (2), and(3) of the Act. N.L.RB. v Sterling FurnitureCo , 202 F 2d 41 (C. A. 9), N.L.RB. v Armato, 199 F. 2d 800 (C. A. 7), N.L.R.B. v DimonCoil Co , 201 F. 2d 484 (C. A. 2) ; and Coca-Cola Bottling Co v. N.L.R.B., 195 F 2d 955(C. A. 8)Pursuant to notice,a hearingwas held at Los Angeles, California, from February 9 through12, 1953, beforethe undersigned Trial Examiner,Martin S. Bennett,duly designated by theAssociate Chief TrialExaminer.All partieswere affordedfull opportunityto be heard, toexamine and cross-examine witnesses,and to introduceevidencebearing on the issuesRespondent,which had filedno answerto the complaint,was permitted to orally state itsanswer on the record, it then deniedthat it hadengaged in the unfair labor practices allegedin the complaint.Motionsby Respondent(1) to severthe cases and (2)to sequester the allegeddiscriminatory dischargees were denied.At the closeof the hearing,the parties were af-forded an opportunity to argue orally and file briefs and/or proposed findings and conclusionsOral argument was presented and, after the close of the hearing, the timefor filing briefswas extended on motionby Respondent. Althoughreceived late, Respondent's brief has beenconsidered.Upon the entire record in the case and from my observationof thewitnesses,Imake thefollowing:FINDINGS OF FACTL THE BUSINESS OF RESPONDENTKitManufacturing Company is a California corporation which maintains its principal officeand place of business at Long Beach,California,where it is engaged in the manufacture, sale,and distribution of house trailers and moveable houses During the 12-month period priorto January 8, 1953, Respondent purchased materials and supplies valued in excess of$100,000which were shipped to its place of business from points outside the State of California Duringthe same period,Respondent shipped house trailers and moveable houses valued in excess of$ 100,000 to points outside the State of CaliforniaI find that Respondent is engaged in commerce within the meaning of the ActILTHE LABOR ORGANIZATION INVOLVEDWoodworkers Local Union No 530, United Brotherhood of Carpenters&Joiners of America,A. F. ofL , is a labor organization admitting to membership the employees of RespondentIII.THE UNFAIR LABOR PRACTICESA. Introduction and backgroundThe primary issue presented herein is Whether Respondent was unlawfully motivated indischarging the 3 employees named above At the time material herein Respondent's planthad between 150 and 170 employees Included in this total was a group of leadmen in the ratioof 1 for every 10 employees.Admittedly supervisors were 2 foremen, a plant superintendent,and a general superintendent Respondent stipulated that these leadmen, although not pos-sessing the right to hire and fire, did have the power to effectively recommend such actionIn view of the foregoing stipulation, as well as the ratio of leadmen to rank-and-file employ-ees, I find that these leadmen were supervisory employees within the meaning of the Act SeeEmpire PencilCo., 86 NLRB 1187, enfd. 187 F. 2d 334 (C. A. 6), and Wayside Press, Inc , 103NLRB 22 60ZDECISIONS OF NATIONAL LABOR RELATIONS BOARDThere is considerable evidence concerning the collective-bargaining history in the plantand it sheds much illumination on the subject matter directly at hand Respondent's plant wasrepresented for several years by the United Automobile, Aircraft and Agricultural Imple-ment Workers of America, CIO, herein called the CIO, and Respondent was under contractwith that organization through 1951. In August of that year, a so-called "Kit Bonus Commit-tee"was established in the plant, with Robert Williams, whose discharge is hereinafterdiscussed, as its chairman In September, a labor organization entitled "Kit Trailer In-dependent Employees Association" appeared on the scene, with Williams as its presidentOn or about November 15, 1951, the CIO filed charges that the aforementioned "Kit BonusCommittee" and "Kit Trailer Independent Employees Association" were company-dominatedlabor organizations The record amply demonstrates that such was the case and that Williams,at the suggestion and with the assistance of President James Nicholson of Respondent, hadbeen instrumental in forming the latter organization which was created out of the BonusCommittee.A complaint did not issue in that proceeding, Case No. 21-CA-1271, as it was settled byRespondent in February of 1952. As part of the settlement agreement, Respondent agreed todisestablish the "Committee" as well as the "Association" and not to recognize it or anysuccessor thereto A notice to that effect was duly posted in the plant by Respondent, it is tobe noted that Williams, as the head of these two organizations, had regularly met with Presi-dent Nicholson of Respondent relative to grievances and conditions of employment After thedisestablishment of these unlawful labor organizations, the plant operated for a period oftime with no formal representation. However, the record demonstrates that Williams continuedto represent the employees. In March of 1952, according to Williams, Nicholson informed himthat he might continue to represent the employees,as an individual,until a new labor organi-zation appeared on the scene.Thereafter,grievances relative to working conditions werebrought to Williams' attention by the employees concerned and he regularly took them up withrepresentatives of management, including President Nicholson. iThe chief grievances of the men fell into three categories: (1) Rebuilding the paint shop;(2) installation of electric water coolers,and (3)revising the computation of the bonus plan,the latter consisted of an incentive plan pursuant to which a bonus was paid for productionabove a designated quota. It appears that Nicholson had promised to remedy these conditionsbut had not done so, for reasons not material herein.During June, Williams informed Nicholson that he and one Hobart Atnip, the latter vicepresident of the disestablished Association, had been discussing the question of union repre-sentation.Williams stated that he and the men were in favor of having Atnip form a newindependent labor organization. Nicholson replied, according to Williams, that this was"fine and dandy." Nicholson's views that he preferred an independent labor organization toan affiliated one had previously been stated to Williams on a number of occasions. Williamsassisted Atnip in the preliminary paperwork. He met once with Atnip and turned over to himthe variouspapersin his possession which related to the Bonus Committee and the disestab-lished Association. The new Independent developed very rapidly and, on or about July 7, 1952,a representation petition was filed, in Case No. 21-RC-2637, by "Independent Workers of KitManufacturingCompany."On July 28, Williams sent Nicholson a letter, set forth hereinafter in more detail, whereinhe disassociated himself from the new Independent. On August 6, he contacted representativesof the A. F. of L., met with them on August 7, and on August 8, together with Reynold VanDyke, whose discharge is also discussed hereinafter, actively campaigned for the A. F. of Lin the plant. Williams was discharged that afternoon, at the close of the business day VanDyke was discharged on August 18The representation election, pursuant to the petition filed by the new Independent, was heldon October 24, 1952, with the CIO and the A. F. of L. intervening and appearing on the ballot;the election was won by the A. F. of L. it appears that the CIO, at the hearing prior to theelection, challenged the status of the second Independent, claiming that it was a successorto the recently disestablished Association and Bonus Committee The Board,in itsdirectionof election, did not expressly pass on this point and it is not clear what disposition, if any,was made by the Board of the claim. Although the evidence in the present proceeding would'Nicholson claimed that he had not so instructed Williams. Not only did Williams impressthe undersigned as an honest witness, but the record further demonstrates that at no timedid Nicholson or any representative of management instruct Williams to cease this activityas a representative of the men; on the contrary. Williams regularly met with Nicholsonconcerning conditions of employment. KIT MANUFACTURING COMPANY603appear to show a link between these organizations, the complaint herein does not attack thestatus of the second Independent. The General Counsel apparently takes the position that theBoard has sub silentio recognized the legitimacy of the second Independent by its failure topass upon the CIO contention in the election proceeding There is, however, no evidence thatthe second independent has remained active subsequent to its defeat by the A. F. of L. inthe election.B. Thedischarges1.Robert WilliamsWilliams, who entered Respondent's employ in January of 1950 as an electrician, wasconceded by Respondent to be an excellent workman whose work was satisfactory in everyrespect.He was transferred to the sheet metal shop, as a sheet metal worker,on or aboutJune 1, 1952, and worked in that capacity until his abrupt discharge on August 8 Respondentcontends that it discharged Williams (1) because he was unstable and (2) because his in-dividual representation of the employees, after disestablishment of the first Independent,placed Respondent in jeopardy with the Board and in the position of violating its agreementto disestablish that organization.Testimony was presented by Nicholson which portrays Williams as an ardent crusader inbehalf of improved working conditions. The record supports Nicholson in this respect andalso shows that his, Nicholson's, promises to improve conditions of employment were oflong standing and unfulfilled.Moreover, the record shows that Nicholson had selectedWilliams, because of his leadership qualities, to represent the men. And although Williamswas aggressive in his contacts with management, it does not follow that this made him anunstable employee This is particularly so because Williams was not warned or reprimandedby management concerning his deportment.Respondent contended that Williams demonstrated his lack of stability throughout his entiretenure with the concern. And the record does show that Williams did have some difficultieswith his foremanpriorto June of 1952 However, this claim is effectively erased by the factthatWilliams was transferred to another department, the sheet metal shop, in June of 1952,and that his relations with his new foreman were pleasant and unmarked by any difficulty.Moreover, shortly thereafter, Nicholson informed Williams that he was potential leadmanand foreman material,hardly a statement one would make to an unstable employee whoseservices were not desired One must then search for the true motive behind the terminationof Williams and this squarely presents for consideration the events which took place betweenJune and August of 1952.The record demonstrates that Williams was vigilant in his presentation of these grievancesconcerning conditions of employment, and that he regarded Nicholson's promises as solemncommitments to make the necessary improvements.2 Williams ultimately became displeasedwith the negative state of affairs during June of 1952 and, on or about June 19, again askedNicholson to fulfill his promises,statingthat he was of the belief that Nicholson had let himdown. Williams added that under the circumstances he wished to give up his representationof the men; Nicholson replied that Williams was taking the matter too seriously. Williams,who in his spare time was studying for the ministry under the guidance of a localpastor,said that his handling of these grievances was interfering with his studies.Nicholson in-formed Williams that a leadman was needed on the floor section, that Williams would be inline for the job, and that he could progress from this position to one as foreman. Nicholsonassured Williams that if he became unable to continue with his studies for the ministry, henevertheless had a promising future with Respondent as leadman and ultimately as foreman.He also offered to, and on the same day did, write to Williams' pastor as follows: 8=According to Williams, Plant Superintendent Kruse furnished him with a daily record ofearnings under the bonus plan. Williams kept these records in his home for the men tocheck.Thus, even assuming that Nicholson had not instructed or authorized Williams toindividuallyrepresentthemen during this period, this establishes the fact that Williams'activities were conducted with the tacit approval of management.SWilliams,in his credited testimony,referred to this conversation as taking place onJune 19 or 20; he later referred to a talk on June 20 or 22.It appears that these referenceswere to a single conversation which took place on or about June 19, the date that Nicholsonwrote to the pastor. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeveral times in recent months Bob Williams has discussed with me the hardships heis encountering in keeping abreast ofhis divinitystudies, while at the same time takingan active part in inter-plant activities I feel that an explanation on my part might giveyou a better insight into his activitiesFor the past several years we have been working on a plan, or series of plans, to im-prove plant morale About a year ago Bob began to take an active interest in this work.Ithas given him a broader appreciation of industry problems and a much better under-standing of the time, patience and work required to change the viewpoints and conceptsof large groups, and even of individualsThe qualities of leadership and human understanding that Bob is acquiring in thiswork will certainly be reflected in a better understanding of the congregational problemshe will inevitably be faced with in the years to comeWe certainly hope that nothing he is undertaking here will interfere with his desire tojoin the ministry.Matters drifted along for some weeksWilliams was consistently contacted by employeeswith their complaints concerning working conditions and he equally consistently brought themto the attention of management And although Nicholson testified that he stood as a bufferbetween Williams and his supervisory staff, in that the latter group resented and complainedof Williams' forthright handling of these grievances, Nicholson did not, subsequent to Williams'transfer, instruct him to cease these activitiesThis is understandable, for the recorddemonstrates that Williams was the means by which Nicholson hoped to procure the returnof another independent Union to the plantThis is shown by the episode of the $ 450 check described hereinafter Late in May,Williams concluded that Nicholson intended to evade his promises to better working conditions.He decided that under the circumstances he would bill Nicholson for his services to the firstIndependent, inasmuch as Nicholson, upon the formation of that organization, had promised topay all of its expenses He met with Nicholson on May 29 and on the same day Nicholsondirected that a check in this amount be sent to Williams Nicholson was surprised by therequest for the check and so stated in a letter to Williams who proceeded to return thecheck. Some days later Nicholson sent the check to Williams who cashed it It is deemedimmaterial herein that this sum included an item of $ 250 for legal expenses which Nicholsonclaimed had not actually been paid by Williams What is significant, however, is the fact thatWilliams sought this payment on May 29 and that Nicholson, even though he testified thathe considered this to be blackmail, not only paid the sum but, in addition, in thelatter partof June, wrote the above-quoted letter to Williams' pastor on June 19, informed Williamsthat he was potential leadman and foreman material with Respondent, and on or about June27, transferred Williams to another department.Ibelieve that the true reason why Nicholson paid the claim, and this also sheds light onhismotivation in effecting Williams' discharge, appears in his testimony that he paid themoney because he thought there might be a valid justification for the request and because"I thought there might be a possibility that the funds might be channeled into IndependentNo 2 " He also testified that he thought this might be a convenient method to channel thesefunds into the Independent without undue publicity.The grievances with respect to working conditions remained unsatisfied and, on July 28,Williams decided to withdraw his support from the new Independent He sent a letter toNicholson which the latter, due to his absence on a trip, did not receive until 3 or 4 dayslater, apparently on or about August 1 Williams stated inter alia that Nicholson's promisestobetterworking conditions had not been carried out and that he, Williams, was thereforeinformingNicholson on this occasion that "I will no longer give my support to any In-dependent Union within the plant."Williams also decided at this time that Nicholson's promises would not be fulfilled withoutthe intervention of outside union representationOn August 6 he telephoned Nick Cordil,business agent of the Los Angeles District Council of Carpenters, A. F. of L ; informed himthat a new independent had recently been formed in the plant,and stated that Nicholson hadfailed to honor his promises to the men who, as a result, desired A. F. of L representationOn the following day, Williams, Reynold Van Dyke, and another employee met Cordil and anA.F.of L. official and discussed methods of organizing the plant It was agreed that Cordilwould meet the three employeesnearthe plant on the following day and would furnish themwith petitions to circulate among the men Cordil duly appeared at noon on August 8 nearthe plant gate and furnished Williams, Van Dyke, and a third employee, Carlson, with A. F.of L petitions to be circulated among the men KIT MANUFACTURING COMPANY605This hourwas duringthe lunchperiod and these employees immediately proceeded tocirculate the petitions; although the petitionswere not introduced in evidence,it appears thatthe signers were asked to subscribe thereto and thereby indicate their desirefor A. F. of L.representation.Williamsturned his petition over to another employee and proceeded to ac-companyVan Dyke asthe latter contacted the employees duringthe lunchperiod and duringthe afternoon rest period.As Van Dykeapproachedthe men, heand Williams urged them tosign.Williamsalso circulatedthrough theplant telling his numerous friends that he favoredthe A. F. of L. AccordingtoWilliams,LeadmanAbbott walked byat approximately 2 p.m.,asWilliams informed a group of employeesthat hewas completelybehind thepetition andintended to sign it.Just before quitting time thatday, Williamswas summoned to Nicholson's office and, ac-cording to Williams,Nicholsoninformedhim thathe had become an undesirable employee inview of his statementsin theJuly 28 letter; that Williamswas a self-appointed union; and thatWilliamswas violating an agreementwiththeBoard,after disestablishment of the firstindependent,not to participate in union activities.Accordingto Nicholson,he informedWilliams onthis occasionthat hewas an undesirable employee and that he was therefore dis-charged.ConclusionsTo some extent, there is surface merit to Respondent's position with respect to Williams.He was aggressive and persistent in his prosecution of plant grievances,and I believe that hewas a source of irritation to Nicholson and his supervisory staff,this resulting in Respond-ent's claim that he was an unstable employee.And it may well be that Nicholson so regardedWilliams.But to embrace this view,and this applies equally to Nicholson himself, is toignore the forest for one of the trees.The first Independent was Nicholson's creature and Williams,whose leadership qualitieshad favorably impressed Nicholson,was chosen by the latter to head it. After its disestab-lishment,Nicholson encouraged Williams to continue representing the men as an individualin the hope,it is found,that Williams might be able to reestablish an independent labor organi-zation of the type Nicholson so strongly favored.Nicholson's testimony,set forth above,concerning his reason for making the $450 payment to Williams in June demonstrates thisfact.Itsupplies the reasonwhy heallegedly stood as a buffer between Williams and thesupervisory staff. The fact is that Nicholson had utilized Williams before and hoped to utilizehim again.And even aside from union considerations,as shown above,Nicholson consideredWilliams to be potential leadman and foreman material.This is corroborated by the textof the letter sent to Williams' pastor on June 19,less than 2 months before his discharge.Things drifted along and nothing disturbed this state of affairs until Williams took certainaction which Nicholson found highly disturbing.On or about August 1, Nicholson learned thatWilliamswas abandoning his support of the newly formed Independent which,during thepreviousmonth, had filed a petition to be certified as the representative of Respondent'semployees.Moreover,on August 6 Williams tooksteps to interest the A. F. of L.in organizingthe plant and on August 8 actively campaigned for that organization in the plant.Totally aside from the fact that this activity took place in the presence of leadmen, therecord demonstrates that Nicholson was fully aware of Williams' activities in this respect.For, according to the credited testimony of Hobert Atnip,4he held a conversation withNicholson on August 7, the day before Williams' discharge.Atnip, who was president of thesecond Independent,discussed with Nicholson his own impending resignation.Thereafter,according to Atnip,"we discussed the fact that Williams,Van Dyke and another employeewere trying to bring in the A. F. of L. Nicholson said that Williams was just getting in hishair too much with this stuff and that he'd just have to get rid of him...that Van Dykeand the other fellow wouldn'thave known how to go about bringing in the A.F. of L. andthat Williams was without question the brains behind them.He referred to the letter Williamshadwritten a short time before saying that he was not going to support an Independentanymore."In sum, I believe and find that but for his expression of disinterest in the new Independentand his espousal of theA. F. of L.,Williams would not have been discharged on August 8by Respondent.Nicholson was willing to go along with Williams,just so long as it suited hisown purposes.Even assuming that Williams was overly aggressive and was the cause of some4The parties stipulated that Atnip would testify in conformity with his sworn affidavitwhichwas received in evidence. 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDintraplantdifficulty, the fact is that Nicholson did not discharge him for thisand in factwas unwilling to do so. Not until Williams disassociated himself from certain union ac-tivities favored by Nicholson and then embraced other union activities did Nicholson act Ifind therefore that Respondent, in discharging Williams, was discriminatorily motivated byWilliams' repudiation of the second Independent and his close association with the A. F. of L.It follows therefore that Williams'discharge was violativeof the Actin several respects.Firstly, his dischargefor engaginginA. F. of L. activities was reasonablycalculated todiscourage membership in that organization. Secondly, his discharge for exercising the rightto refrain from engaging in activities in support of the second Independent was violative ofhis rights under Section 7. Thirdly, even in the face of Respondent's contention that it dis-charged Williams because his representative activities placed it in jeopardy before the Board,in view of the prior disestablishment of the first independent and Bonus Committee, the dis-charge was violative of his right to engage in concerted activities, particularly so in view ofRespondent's contention that it had disassociated itself from and had not supported the secondIndependent. Moreover, this contention cannot be credited mview of Williams' renunciation ofthe new Independent on July 28.Fourthly,assuming the second Independent to have been asuccessor to the first, the fact is that Nicholson encouraged Williams' representative activi-ties in support thereof and, in fact,gave Williams the $450 check in the hope that it wouldfind its way to the treasury of that organization. Respondent cannot contend, therefore, that itdischargedWilliams for conduct that Nicholson himself encouraged,without giving riseto an inference that its action was unlawfully motivated.I find that by the foregoing conduct Respondent has discriminated with respect to the hireand tenure of employment of Williams and has also interferedwith,restrained.and coercedits employees in the exerciseof the rightsguaranteedby Section 7 of the Act, thereby violat-ing Section 8 (a) (1) and(3) thereof.Nelson Industries,102 NLRB 780. and Fuchs Baking Co.,102 NLRB 1350.It is further found that by payment of the sum of $450 to Williams, either in the belief thatitwould be transferred to the second Independent or as payment to Williams for services tothe first Independent, Respondent has unlawfully contributed financial support to a labororganization within the meaning of Section 8(a) (2) of the Act and has further interfered with,restrained.and coerced its employees in the exercise of the rights,guaranteed by Section 7of the Act,thereby violating Section 8(a) (1) thereof.2.Reynold Van DykeReynold Van Dyke entered Respondent's employ inJuly of 1947and, at the time of his dis-charge on August 20, 1952, s was ninth in seniority among Respondent's 150 to 170employees.He wasemployed in the prefabricationof aluminum panels,had been complimented on anumber of occasions concerning his work, and Respondent raises no contention herein withrespect tohis ability.Its defense is predicatedsolely on theground thatVan Dyke was dis-charged for repeated tardiness.As set forthabove, Van Dykeand Robert Williams played leading roles in the introductionof the A. F. ofL. to Respondent's plant On August7, they met with A. F. ofL. representa-tives who, on August 8, furnishedthem with petitions for circulationamong the employees.Van Dyke and Williamsworked as a team in this respect on August8.While Van Dykecirculated the petition,Williams accompaniedhim and solicitedthe signatures of the em-ployees,with VanDykealso urging the employeesto sign. Thiswas done openly and in thepresence of Foreman Abbott and t eman Payne;in fact, Van Dykeunsuccessfully solicitedthe signature of the latter.At the conclusion of that day.Williams, as heretofore found, wasdiscriminatorily discharged.Ithas also been found thatPresidentNicholson, on August 7,was aware of the factthatVan Dykewas one of severalemployees, includingWilliams,who were trying to introducethe A. F. of L. to Respondent's plant.On Monday, August 11,Van Dyke reported for work several hours late.He explained toForeman Abbottthat his wife had been ill that morning and that he had been obliged to re-main at home and care for his two young children. Abbott stated,according to Van Dyke.that Van Dykehad a poor attendance and tardiness record, that he wished him to be moreprompt in the future,and that Van Dykeshould try not to beabsent Onthe evening ofAugust 11,Van Dyke met with A. F. ofL. Business Agent Cordil and several others at the5 Van Dyke testified that he was discharged on August 18. Respondent's records indicate,and I find,that he worked on August 18 and 1'9,the first 2 days of the workweek,and wasdischarged on August 20. KIT MANUFACTURING COMPANY607home of Williams,who had been discharged on August 8. By coincidence,Leadman Payneresides two houses away from that of Williams;accordingto Van Dyke, heobserved ForemanAbbott and Payne standing beside an automobile parked in the street.He credibly testifiedthat he observed Abbott watching him and the others as they entered Williams' home.For the remainder of the workweek,Van Dyke continued to solicit signatures for this A. F.ofL. petition and to distribute union cards.Thiswas also true of the first 2 days of thefollowingworkweek,Monday and Tuesday,August 18 and 19. His efforts were eminentlysuccessful and, at the time of his discharge on August 20, Van Dyke had procured 57 of theapproximately 75 names on the petition; he had also, in the interim, distributed union-authori-zation cards for signature. Van Dyke credibly testified that on one occasion he solicited thesignatures of a group of 20 to 30 employees; that President Nicholson happened to be talkingto various supervisory employees, including Foreman Abbott, at the time; and that Nicholsonobserved this transaction, the nature of which was made clear by an employee who loudlyannounced that he was signing, as he did so.On the morning of August 20, the incident leading to the discharge of Van Dyke took place.As he was about to depart for work in the morning, he discovered that a personal businessmatter required his attention in Los Angeles. Van Dyke did not have a telephone in his homeand went to a friend's house. He telephoned Foreman Abbott and informed him of his neces-sary errand. This took place at 7:45 a.m., 15 minutes after his customary reporting time of7:30. Abbott replied, according to Van Dyke, that Van Dyke's reason for his absence did notaffect the situation. He stated that he, Abbott, "had already turned your time in" and "We allhave our problems. That is the way it is." According to President Nicholson, he did not makethe decision to discharge Van Dyke and it is presumably Respondent's position that the de-cision was made by Abbott who did not testify herein.ConclusionsRespondent's reason for discharging Van Dyke does not stand up under close scrutiny. Itdid have at least two plant rules concerning tardiness and absence and, under the Act. Re-spondent was perfectly free to discharge Van Dyke or any other employee for violating theserules, if, in fact, this was the true reason for its action. The record discloses, however, thatVan Dyke had violated neither of these plant rules.The expired contract with the CIO provided that any employee absent from work for morethan 3 successive days without proper notice to Respondent was subject to discharge. Ac-cording to Nicholson, he had continued to enforce this policy subsequent to the expiration ofthe contract in 1951. However, not only did Van Dyke telephone in on the morning of August20 but, in addition,he had not violated any rule of absence or tardiness for 3 successive days.In December of 1951. Respondent had also promulgated a rule that any employee who waslate for work during 3 successive weeks would be subject to termination.However, the recordshowsthatVan Dykedid not fall within the purview of this rule.In fact, according to Re-spondent's records,Van Dyke was on a paid vacation for the week of August 3. He worked afullweek without absence or tardiness during the week of August10; worked36 hours duringthe week of August 17,having been absent on the morning of August 11 as described above;and was discharged on the morning of August 20 after working on August 18 and 19. ThusVan Dyke, at the time of his discharge,had been late only for the second time in successiveweeks and did not come within therule.Moreover,the parties stipulated that Plant Superin-tendent Kruse would testify that this rule with respect to termination after absence or tardi-ness in 3 successive weeks was never enforced without giving the employee prior warning.Presumably, this warning would not be handed out until after the employee had vic"ated thethree-time rule.Paradoxically, Van Dyke worked from 39.6 to 39.9 hours each week in the weeks betweenJune 29 and July 27; the records introduced in evidence do not disclose whether this totalreflects 1 tardiness in each week or whether these figures include the loss of several minutesdaily due to late or premature punching of the time clock. Nevertheless, and despite the fore-going, Van Dyke did not receivea warning.On the,contrary, he was given the week of August3 as his paid vacation, after which, during the week of August 10, he returned to work andworked a full week.Respondent introduced evidence of three other employees who, like Van Dyke, were allegedlydischarged for "irregular attendance"at or about the same time. These were Munkers,Gilley, and Wheeldon. discharged on August 13, 15, and 19, respectively. The last two were,however, new employees who worked for very brief periods of time, during which theirattendance records were consistently poor. The third, Munkers,had seniority dating back to 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarch 1949 but was discharged on August 13 after being absent or tardy for the 3 precedingweeks. His discharge therefore falls within theapplication of Respondent's rule.Not long after his discharge, Van Dyke telephoned President Nicholson and sought re-instatement. Nicholson replied that the decision was up to Foreman Abbottand SuperintendentKruse and that Van Dyke should call him again. When Van Dyke did so, Nicholson informedhim that he had arranged an interview for Van Dyke at another trailermanufacturingconcernin the area. While this effort by Nicholson at first blush appears to be commendable, it indi-cates that Nicholson did not consider Van Dyke unsuited for further employment in the industry.Moreover, this effort on Nicholson's part takes on added meaning when notice is taken of asimilar prior effort by him to eliminate Van Dyke from the plant. According to the testimonyof the latter, he informed Nicholson on one occasion, during the existence of the unlawfulBonus Committee, that he considered this to be a company-dominated union controlled byRespondent and that he intended to withdraw from it. Just as on the later occasion describedabove, Nicholson offered to use his influence to find Van Dyke another position. Accordingly,Iam of the belief, under these circumstances, that this technique of finding a position inanother plant for an employee was one calculatedto eliminatefrom the plant those who opposedRespondent's concept of an ideal labor organization or who took steps to introduce a labororganization other than one of the type he favored.Under all the circumstances, I find the reason advanced by Respondent for the terminationof Van Dyke to be unsupported by the weight of the evidence. It is found that this was a pretextand not the true reason for the discharge. Whennoteis taken of Van Dyke'soutstandingseniority in a plant which was marked by an admittedly high and costly turnoverof personnel;his excellent work record; his close association in A. F. of L. activities with Williams, whosedischarge some days earlier has been found to be discriminatory; Respondent's knowledge ofthe foregoing; and Van Dyke's continuance of his A. F. of L. activities after the discharge ofWilliams, the evidence preponderates in favor ofa finding thatRespondentwas unlawfullymotivated in effecting his discharge. I find that Respondent discharged Van Dykebecause ofhis activities in support of the A. F. of L. and in derogation of the second Independent, therebydiscriminating with respect to the hire and tenure of his employmentand interfering with,restraining, and coercing its employees in the exercise of the rightsguaranteedby Section 7of the Act.3.Paul KillianPaul Killian, an employee in the sheet metal shop, had been in Respondent's employ forslightly over 2 years at the time of his discharge on October 7, 1952. His termination noticeinRespondent's business records, dated October 7, states that "This employee is constantlytaking time off from work without good reason. Today he punched his card and went homewithout permission from Foreman. Do not rehire." The notice is signed by Plant Superintend-ent Kruse who did not testify herein. Killian's timecard shows that he punched out at 10.27 a.m.on October 7 and left for the day.According to Killian, Kruse informed him, apparently at thetime of his termination or shortly thereafter,that he had been absent too frequently and that"He didn't like my attitude,the way I answered him when he asked why I was off. I told himat the time, I was off for business purposes and he didn't like the way I answered him."The GeneralCounsel, contending that Killian was discriminatorily discharged.relies on thefollowing evidence.Killian was sergeant atarmsat the second Independent, but on August 21signed a petition to the Board asking that the petition of that organization for an election bedismissed; it appears that the officers of that organization later procured the reinstatementof the petition for, as found, the election was duly held on October 24. Killian did sign theA. F. of L. petition circulated in the plant during August but was otherwise not active in itsbehalf. He also testified that in a conversation with Leadman Art Millette, held 3 or 4 daysafter Van Dyke's discharge on August 18, he, Killian, criticized the termination of VanDykebecause of the latter's seniority of over 5 years. According to Killian, Millette replied, "Ifyou keep your nose clean and out of business that doesn't concern you, you won't be termi-nated." They then argued the merits of union representation with Killian advocating it andMiilette, who did not testify herein, voicing criticism of labor organizations and their pur-poses.66 The record is not entirely clear as to the relationship between Millette and Van Dyke,whose discharge has been discussed above Accordingly, in treating with Van Dyke's dis-charge, I have deemed it unnecessary to rely on the foregoing conversation. KIT MANUFACTURING COMPANY609The evidence, considered in the posture most favorable to the General Counsel, does dis-close some suspicious circumstances in the discharge of Killian. However, in view of hisdischargefor walkingoff the job withoutpermission;his attitude in discussing the matter withSuperintendent Kruse; and the fact that his discharge took place in October,2 months afterthe termination of Williamsand Van Dyke,Iconclude,on a preponderance of the evidence,that the record does not support a finding that Respondent was discriminatorily motivatedin the termination of Killian. Accordingly, I will recommend that his case be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, set forth in section III, above, occurring in connection withits operations described in section I, above, have a close, intimate, and substantial relationto trade, traffic,and commerce among the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow thereof.V.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, I will recom-mend that it cease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the Act.Ithas been found that Respondent has contributed support to a labor organization. Althoughsaid organization appears to be dormant at the present time, nevertheless,itwill be rec-ommended that Respondent cease and desist from such conduct.Having found that Respondent has discriminated with respect to the hire and tenure of em-ployment of Robert Williams and Reynold Van Dyke, it will be recommended that Respondentoffer them immediate and full reinstatement to their former or substantially equivalentpositions without prejudice to their seniority or other rights and privileges. See The ChaseNational Bank of the City of New York, San Juan, Puerto Rico, Branch, 65 NLRB 827. It willfurther be recommended that Respondent make them whole for any loss of pay suffered byreason of the discrimination against them.Said loss of pay,based upon earnings which eachwould normally have earned from the date of the discrimination against them to the date of theoffer of reinstatement,less netearnings,shallbe computed on a quarterly basis in the mannerestablished by the Board in F. W. Woolworth Company, 90 NLRB 289. N.L.R.B. v. Seven-UpBottlingCo., 73 S. Ct. 287.Because of Respondent's demonstration of its willingness to resort to unlawful methods tocounteract an attempt by employees to achieve self-organization through a labor organizationof their own choosing, the commission of other unfair labor practices may be anticipated. Itwill therefore be recommended that Respondent cease and desist from in any manner infring-ing upon the rights guaranteed its employees by Section 7 of the Act.Itwill further be recommended that the allegations of the complaint with respect to the dis-charge of Paul Killian be dismissed.Upon the basis of the foregoing findings of fact and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.Woodworkers Local Union No. 530, United Brotherhood of Carpenters & Joiners ofAmerica, A. F. of L.,is a labororganization within the meaning of Section 2 (5) of the Act.2.By discriminating with respect to the hire and tenure of employment of Robert Williamsand Reynold Van Dyke, thereby discouraging membership in a labor organization, Respondenthas engaged in and is engaging in unfair labor practices within the meaning of Section 8 (a) (3)of the Act.3.By contributing support to a labor organization, Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8 (a) (2) of the Act.4.By interfering with,restraining,and coercing its employees in the exercise of the rightsguaranteed by Section 7 of the Act,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) of the Act.6.Respondent has not by the discharge of Paul Killian engaged in unfair labor practices.[Recommendations omitted from publication.]